Order entered April 25, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00120-CV

                        DELORIS PHILLIPS, Appellant

                                         V.

          TEXAS DEPARTMENT OF INSURANCE DIVISION OF
            WORKERS’ COMPENSATION, ET AL., Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-06299

                                      ORDER

      By opinion and judgment dated April 19, 2022, we dismissed this appeal for

want of jurisdiction. Before the Court is appellant’s April 20 letter which we

construe as a motion for the reporter’s record to assist her in preparing a motion for

rehearing. The reporter’s record was not necessary to the Court’s determination

that it lacked jurisdiction over this appeal. Accordingly, we DENY the motion.


                                              s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE